DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Volfovski et al (US 2013/0087309) in view of Hiramatsu et al (US 2003/0038129).
Volfovski shows the structure claimed including a supporting plate (108/110) for supporting a substrate (105), a heater member (212) in the supporting plate, a cooling unit (120) provided below the heater member wherein the cooling unit includes a cooling plate (120) spaced apart from the heater member, an outlet (254) provided in the cooling plate for supplying cooling gas (e.g., helium gas) to a bottom surface of the heater member, a driver/actuator (124/238) moving the cooling plate between a standby position a first distance apart from the heater member, i.e., the cooling plate is away from the heater member, and a cooling position spaced apart a second distance apart from the heater member, i.e., the cooling plate is near to the heater member, wherein the second distance can be shorter than the first distance as the driver (124/238) moves the cooling plate in vertical direction as illustrated in Figures 1 and 2. Also, see para 0033-0034. But, Volfovski does not show the outlet as a nozzle. 
Hiramatsu shows it is known to provide an outlet (39) in a form of a nozzle to introduce a coolant. Also, see Figure 3. 
In view of Hiramatsu, it would have been obvious to on one of ordinary skill in the art to adapt Volfovski with the outlet in the form of a nozzle as an alternative means to introduce a coolant applied to the bottom surface of the heater member as known in the art.
With respect to claims 2 and 8, Volfovski shows the cooling plate that overlaps with the heater member in the standby and the cooling position as the driver moves the cooling plate in a vertical direction as illustrated in Figures 1 and 2.
With respect to claims 3 and 9, Hiramatsu shows the plate having  a mounting groove or an opening through which the nozzle (39) is mounted thereon as illustrated in Figure 3. 
With respect to claims 4, 10 and 13, Volfovski shows the cooling unit having a gas supply (258; e.g., a helium gas supply) wherein the cooling gas would also supplied through the mounting groove/opening as taught by Hiramatsu through which the gas can be supplied through the nozzle. Volfovski further shows that air can be a cooling fluid. Also, see para 0034 and para 0035. 
With respect to claims 5, 6, 11 and 12, Volfovski shows the driver/actuator is a motor with a cylinder. Also, see para 0033.
	With respect to claim 7, Volfovski further shows a housing having a process space (216) wherein the supporting plate is therein, and the all other recited elements are taught over Volfovski in view of Hiramatsu as stated above.
	With respect to claim 14, Volfovski shows the substrate that is baked or heat. Also, it is noted that claim 14 recites for a function, i.e., treating the substrate wherein the manner of operating the device does not define or differentiate the apparatus claim. MPEP 2114. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761